—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered March 6, 1992, convicting him of robbery in the first degree (two counts), robbery in the second degree (two counts), grand larceny in the second degree, grand larceny in the fourth degree, and unlawful imprisonment in the first degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that reversible error took place by reason of the trial court’s failure to give an alibi charge has not been preserved for appellate review since the defendant neither requested such a charge nor objected to the jury charge on this basis (see, CPL 470.05 [2]; People v Howard, 153 AD2d 903). Moreover, we are not inclined to reach this issue in the exercise of our interest of justice jurisdiction (see, CPL 470.15 [3] [c]) in view of the thorough instructions given by the trial court that the defendant’s guilt had to be proven beyond a reasonable doubt (see, People v Warren, 76 NY2d 773).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Santucci, Krausman and Florio, JJ., concur.